NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  for the Seventh Circuit
                                  Chicago, Illinois 60604

                               Argued November 9, 2020
                                 Decided July 15, 2022

                                          Before

                         DIANE S. SYKES, Chief Judge

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge




Nos. 19-2672, 19-2673 & 19-2678
                                                   Appeals from the
TYRONE FRANCIES, BAXTER STREETS,                   United States District Court for the
and GERALD MEACHUM,                                Northern District of Illinois,
     Petitioners-Appellants,                       Eastern Division.

      v.                                           Nos. 16-cv-5531, 16-cv-7459 &
                                                   16-cv-7460
UNITED STATES OF AMERICA,
     Respondent-Appellee.                          Charles R. Norgle,
                                                   Judge.



                                        ORDER

       More than 20 years ago, Tyrone Francies, Baxter Streets, and Gerald Meachum—
all former Chicago police officers—engaged in a criminal scheme in which they robbed
drug dealers of cash and drugs at gunpoint. Their scheme was uncovered in a sting
operation, and the three men were charged with multiple crimes, including two counts
of using and carrying a firearm during and in relation to a crime of violence in violation
Nos. 19-2672, 19-2673 & 19-2678                                                       Page 2

of 18 U.S.C. § 924(c). One of the § 924(c) counts—Count Six—was predicated on an
attempted Hobbs Act robbery in violation of 18 U.S.C. § 1951 (committed on
November 15, 1996) as charged in Count Three. As an alternative predicate crime of
violence, Count Six also listed conspiracy to violate civil rights in violation of 18 U.S.C.
§ 241 as charged in Count Five. The other § 924(c) count—Count Seven—was
predicated on an attempted Hobbs Act robbery (committed on December 4, 1996) as
charged in Count Four. A jury convicted the defendants on both § 924(c) counts and
several others, and the district court sentenced them to lengthy prison terms.

       The convictions and sentences were affirmed on direct appeal, and the
defendants unsuccessfully sought postconviction relief under 28 U.S.C. § 2255. Much
later we authorized them to file successive § 2255 motions challenging their § 924(c)
convictions in light of the Supreme Court’s decision in Johnson v. United States, 135 S. Ct.
2551 (2015), which held that the so-called “residual clause” in the Armed Career
Criminal Act’s definition of “violent felony,” 18 U.S.C. § 924(e)(2)(B)(ii), is
unconstitutionally vague. Their proposed theory for collateral relief was that the
residual clause in the “crime of violence” definition, § 924(c)(3)(B), is likewise
unconstitutionally vague. By the time the district judge addressed the new § 2255
motions, the Supreme Court had credited that theory, holding in United States v. Davis,
139 S. Ct. 2319 (2019), that the residual clause in § 924(c)(3)(B) is unconstitutionally
vague.

        The judge nonetheless denied relief. He concluded that any error was harmless
because attempted Hobbs Act robbery is properly classified as a crime of violence
under § 924(c)(3)(A), the so-called “elements clause” of the definition. So even if the
civil-rights conspiracy dropped out as a predicate under the now-invalid residual
clause, the judge ruled that the defendants’ § 924(c) convictions remained valid. We
granted a certificate of appealability.

       In the meantime, we held that attempted Hobbs Act robbery is a crime of
violence under the elements clause of the crime-of-violence definition. United States v.
Ingram, 947 F.3d 1021 (7th Cir. 2020). Briefing and oral argument followed, and we later
granted the defendants’ request to expand the certificate of appealability in light of the
Fourth Circuit’s decision in United States v. Taylor, 979 F.3d 203 (4th Cir. 2020), which
disagreed with our decision in Ingram. We ordered supplemental briefing on that
subject.

       After the parties filed their supplemental briefs, the Supreme Court granted
certiorari in Taylor to resolve the circuit split on whether attempted Hobbs Act robbery
Nos. 19-2672, 19-2673 & 19-2678                                                     Page 3

qualifies as a crime of violence under the elements clause, § 924(c)(3)(A). On June 21,
2022, the Supreme Court issued its decision in Taylor, holding that Hobbs Act robbery is
not a crime of violence under the elements clause. United States v. Taylor, 142 S. Ct. 2015
(2022). We directed the parties to file position statements regarding the effect of Taylor
on this case.

       The government concedes that in light of Taylor, the defendants’ § 924(c)
convictions cannot stand. The parties agree on the proper remedy and now ask us to
reverse the judgments and remand the case for the purpose of vacating the defendants’
convictions on Counts Six and Seven and for the imposition of new sentences.
Accordingly, we REVERSE the judgments and REMAND the case with instructions to
vacate the convictions on Count Six and Seven and resentence the defendants. The
judge may, in his discretion, revisit and restructure the overall sentencing package on
the remaining counts. United States v. Brazier, 933 F.3d 796, 801 (7th Cir. 2019)
(“Sentences for multiple offenses are generally treated as ‘packages,’ so that when part
of the package is removed on appeal, the district court may reconsider the overall
sentencing package on remand.”).